Citation Nr: 0012851	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  91-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchitis, bronchospastic restrictive lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in July 1988. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1989 rating 
determination, which granted service connection and assigned 
noncompensable evaluations for bronchitis, an adjustment 
disorder with depressed mood, removal of a foreign body from 
the left thigh, epicondylitis of the right elbow, 
degenerative joint disease of the right acromioclavicular 
joint, bilateral sensorineural hearing loss, residuals of an 
appendectomy, residuals of a fractured left thumb and fifth 
finger, and hemorrhoids.  The rating determination also 
denied service connection for degenerative joint disease of 
the left acromioclavicular joint, a prostate condition, a 
sinus condition, an eye condition, organic stomach disease, 
and viral syndrome.  In June 1989, the veteran filed a notice 
of disagreement which indicated that he wished to appeal all 
the assigned disability evaluations, and some items for which 
the regional office (RO) had denied service connection.  In 
January 1990, the RO issued a statement of the case 
addressing all those issues raised by the veteran in his June 
1989 notice of disagreement.

In March 1990, a substantive appeal was received from the 
veteran with regard to the issues of entitlement to increased 
evaluations for a psychiatric disorder, bronchitis, removal 
of a foreign body of the left upper thigh, the right elbow 
disability, hemorrhoids, residuals of an appendectomy, 
residuals of a fracture of the left thumb and fifth finger, 
and bilateral hearing loss.  The veteran also requested that 
the denials of service connection for degenerative joint 
disease of his left shoulder, chronic organic stomach 
disease, and chronic viral syndrome continued to be 
addressed.  The veteran also requested that the RO address 
the issue of constant ringing in his ears.

In a December 1990 rating determination, service connection 
was granted for esophagitis with duodenitis, with a 
noncompensable disability evaluation being assigned.  The RO 
also increased the veteran's disability evaluations for 
bronchitis and an adjustment disorder with depressed mood 
from noncompensable to 
10 percent disabling, effective from August 1, 1988.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the Board continues to have jurisdiction of the claim 
for a higher rating for bronchitis, bronchospastic 
restrictive lung disease.  

In April 1992, the Board remanded this matter to the RO in 
order to ascertain the proper address of the veteran and to 
determine whether he desired a personal hearing.  The issues 
which the Board identified as properly before it were: 
entitlement to service connection for degenerative joint 
disease in the left shoulder, a viral syndrome, a chronic 
gastrointestinal disorder, a sinus condition, an eye 
disorder, and a prostate disorder, as well as the issues of 
entitlement to compensable evaluations for residuals of 
removal of a foreign body from the left upper thigh, 
epicondylitis of the right elbow, degenerative joint disease 
of the right shoulder, bilateral sensorineural hearing loss, 
residuals of an appendectomy, residuals of fractures of the 
left thumb and fifth finger, and hemorrhoids.  The Board 
further listed the issues of entitlement to increased 
evaluations for bronchitis and an adjustment disorder with 
depressed mood as properly before it.

In a March 1993 rating determination, the RO increased the 
veteran's disability evaluations for epicondylitis of the 
right elbow and for esophagitis with duodenitis from 
noncompensable to 10 percent disabling.  The RO also granted 
service connection for bilateral tinnitus and assigned a 10 
percent disability evaluation.  The RO further noted that the 
veteran should undergo an additional Department of Veterans 
Affairs (VA) examination to determine an exact psychiatric 
diagnosis, as service connection for an adjustment disorder 
with depressed mood was improper.  The RO confirmed and 
continued all other previous denials.  In March 1993, the 
veteran filed a claim for service connection for a left knee 
disorder.

An August 1993 rating determination found the granting of 
service connection for neurosis was proper and changed the 
diagnosis from an adjustment disorder with depressed mood to 
post-traumatic stress disorder (PTSD) and continued a 10 
percent disability evaluation.  The RO also denied service 
connection for right and left knee disorders at that time.

At his April 1995 personal hearing before a member of the 
Board, the veteran, through his representative, indicated 
that he wished to withdraw the issues of entitlement to 
service connection for sinus, eye, and prostate disorders.  
The veteran further indicated that he wished to withdraw the 
issues of entitlement to increased evaluations for residuals 
of a left thigh injury with small retained foreign body, 
epicondylitis of the right elbow, degenerative joint disease 
of the right shoulder, bilateral hearing loss, and residuals 
of a fracture of the left thumb and fifth finger.  The 
veteran also noted that he wished to continue his appeal 
concerning the issues of entitlement to service connection 
for degenerative joint disease of the left shoulder and 
entitlement to service connection for viral syndrome claimed 
as residuals of pneumonia, as well as the issues of increased 
evaluations for residuals of his appendectomy, PTSD, 
bronchitis, hemorrhoids, and esophagitis and duodenitis.  The 
veteran also requested that the RO assign separate disability 
evaluations for esophagitis and duodenitis.

The Board further noted that in April 1994, the veteran, 
through his representative, expressed his disagreement with 
the denial of service connection for a bilateral knee 
disorder.  Since a timely notice of disagreement had been 
filed, a statement of the case regarding that issue must be 
provided to the veteran and his representative.  Pursuant to 
the previous Board remand, the RO issued a statement of the 
case on the issues of service connection for right and left 
knee disabilities.  As the veteran has not perfected his 
appeal on these issues, the Board will not address these 
issues.

In May 1995, the Board remanded this case for additional 
development, to include scheduling the veteran for a VA 
psychiatric, respiratory, appendectomy, gastrointestinal, 
hemorrhoid, and orthopedic examinations. 

In an August 1998 rating determination, the RO increased the 
veteran's disability evaluation for PTSD from 10 to 30 
percent with an effective date of April 19, 1995. It also 
increased the veteran's disability evaluation for his 
esophagitis and duodenitis/gastritis to 30 percent effective 
August 1, 1988.  The RO continued the previous denials on the 
other issues.  

In a March 1999 decision of the Board, service connection for 
degenerative joint disease of the left shoulder and residuals 
of pneumonia, viral syndrome, a compensable evaluation for 
hemorrhoids, a compensable evaluation for residuals of an 
appendectomy, an evaluation in excess of 30 percent for 
esophagitis and duodenitis, an evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
August 19, 1995, and an evaluation in excess of 30 percent 
for PTSD from April 19, 1995, to April 30, 1998, were denied.  
In that decision, a current evaluation for 50 percent for 
PTSD was granted.  Finally, the issue of a rating greater 
than 10 percent for bronchitis was remanded for additional 
development.  The RO completed that development, to the 
extent possible, and the case is again before the Board for 
final appellate review.  (The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998)).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.   

2.  The veteran's bronchitis, bronchospastic restrictive lung 
disease is productive of, at worst, forced expiratory volume 
(FEV-1) of 72 percent of predicted value, the ratio of FEV-1 
over forced vital capacity (FEV-1/FVC) of 85 percent, and 
diffusion capacity of the lung (DLCO) of 73 percent of 
predicted value; the overall disability from bronchitis is no 
more than moderate in degree.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bronchitis, bronchospastic restrictive lung disease have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.97, Diagnostic Code 6600 (1999); 38 C.F.R. § 
4.97, Diagnostic Code 6600 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating for bronchitis and 
has properly perfected his appeal.  Therefore, the propriety 
of the rating during the time period from August 1, 1988, 
through the point in time when a final resolution of each 
issue has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999). 

Factual Background

A review of the veteran's service medical records 
demonstrates that he was treated on numerous occasions for 
upper respiratory disorders, bronchitis, and viral pneumonia 
while inservice. 

At the time of his October 1988 VA examination, the veteran 
reported having increased dyspnea, mostly with exercise, when 
he ran about 1/2 mile.  The veteran also stated that he 
became dyspneic after walking up 3 flights of stairs.  A 
chronic cough was denied.  Chest x-rays revealed no active 
disease.  The veteran had good excursion, bilaterally, and 
his lungs were clear to percussion and auscultation.  A 
diagnosis of history of recurrent pneumonia and bronchitis, 
with minimal residuals, was rendered.  

In July 1990, the veteran was afforded an additional VA 
examination.  Pulmonary function testing performed at that 
time revealed mild restrictive impairment.  Forced expiratory 
volume (FEV) 1 was 93 percent of predicted, post-
bronchodilation.  FEV1/FVC was 94 percent, post-
bronchodilation.  Diffuse capacity of the lung for carbon 
monoxide (DLCO) was 88 percent of predicted.  A chest x-ray 
revealed no infiltrates.  

VA outpatient treatment records dated in September 1990 and 
May 1991 show that the lungs were clear.  

A private treatment record dated in July 1992 shows that the 
veteran complained of head congestion, drainage, and 
coughing.  The chest was clear on examination.  The 
assessment was upper respiratory infection/bronchitis.  

At the time of a December 1992 outpatient visit, the veteran 
was seen with complaints of fever, nightsweats for a few 
days, nasal congestion, and a positive cough that was 
productive of colored mucous.  The lungs were clear on 
examination.  A diagnosis of bronchitis, probably viral, was 
rendered at that time.  

Service department records dated in January 1995 show an 
assessment of acute, resolving bronchitis.  

VA outpatient treatment records dated in March 1995 show that 
the veteran complained of bronchitis over the past few 
months.  Cough was described as periodic with green sputum.  
The cough did not keep him up at night.  Wheezing was denied.  
The veteran reported that he had those problems "off and on" 
over the years.  A chest x-ray dated in March 1995 
demonstrated no active disease.  The pertinent diagnostic 
impression was bronchitis.  

At his April 1995 hearing, the veteran reported that he was 
"plagued" with bronchitis.  Hearing transcript (T.) 24.  The 
veteran stated that he coughed every day.  T. 25.     

VA outpatient treatment records in January 1996 show that the 
veteran sought treatment because he thought that he had 
bronchitis.  A history of bronchitis about once a year was 
noted.  A cough that produced yellow sputum was described by 
the veteran.  There was no shortness of breath.  Physical 
examination revealed no rales or rhonchi.  The diagnostic 
impression was bronchitis.  

A few days later in January 1996, the veteran was afforded a 
VA respiratory examination.  The veteran's major complaints 
were frequent episodes of bronchitis with cough and sputum 
which had previously been treated.  He denied any wheezing, 
chest pain, or hemoptysis.  Clinical examination of the 
thorax was entirely within normal limits.  Lung function 
studies suggested a restrictive ventilatory pattern but this 
was because of a reduced Slow Vital Capacity effort on his 
lung volume determinations.  FEV1 was 92 percent of predicted 
and FEV1/FVC was 89 percent, post-bronchodilation.  DLCO was 
82 percent.  Chest x-rays revealed no acute pulmonary 
disease.  An old healed granulomatous disease was noted.  

Private treatment records dated in August 1996 show that the 
veteran was treated for bronchitis.  In December 1996, the 
veteran was treated for the onset of chest pain that "felt 
like razor blades" from the day before.  He reported 
increased coughing.  The pertinent impression was bronchitis.  

Private medical records dated in November 1997 indicate that 
the veteran sought treatment for the acute onset of fever and 
cough.  Objective examination showed that the chest was clear 
to auscultation and percussion, without rhonchi.    

In May 1998, the veteran was afforded an additional VA 
respiratory examination.  At the time of the examination, the 
veteran complained of having bronchitis, which is a syndrome 
of a viral disease, including coughing, green sputum, nasal 
congestion, green nasal discharge, epistaxis, anterior chest 
wall pain which was worse with coughing, sore throats, 
fevers, occasional hoarseness of throat, and other myalgias, 
since 1970.  He noted that these bouts lasted approximately 
one week but that they varied between two and ten days.  He 
noted having had these illnesses approximately twenty times.  
At the time of examination, he reported that he had no 
symptoms.  

Physical examination revealed the veteran was in no acute 
distress.  Chest examination was clear to auscultation and 
percussion.  Pulmonary function tests revealed mild 
restrictive disease.  FEV1 was noted to be mildly reduced at 
72 percent of predicted and FEV1/FVC was 85 percent, post-
bronchodilation.  DLCO was described as mildly reduced at 73 
percent.  It was the examiner's impression that the veteran's 
repeated bouts of respiratory viruses did not seem to be 
related to any irritant, allergy, or prior respiratory tract 
injury.  

Treatment records dated in January 1999 show that the veteran 
reported recent upper respiratory infection/bronchitis, 
treated with medication.  He had no specific complaints about 
6 days after initial treatment.  There was no dyspnea. 

A July 1999 VA x-ray demonstrated no infiltrate in the lungs.  
Spirometry testing showed the FEV1 was mildly reduced.  DLCO 
was normal.  The impression was that the veteran's efforts 
were questionable and therefore interpretation was made with 
caution.  FEV1 was 76 percent of predicted and FEV1/FVC was 
109 percent, post-bronchodilation.  DLCO was 84 percent.

On VA respiratory examination in July 1999, the examiner 
stated that the veteran's claims file had been reviewed.  
Physical examination revealed no evidence of wheezing, rales 
or rhonchi.  There was no cough with deep breathing.  The 
examiner reviewed the cardiovascular system; there were no 
pertinent findings.  The pertinent diagnosis was recurrent 
pulmonary, which varied from bronchospastic to restrictive.  
The impression was that the veteran had some episodic 
bronchitis while he was in service, which was not severe or 
excessively long.  The veteran stated that he was more 
disabled than the record showed.  The examiner noted that 
this was possible, as coughs frequently hung on a little 
longer than it was able to be documented in the medical 
records.  The examiner's opinion was that the veteran did not 
seem to have significant chronic pulmonary disability, but 
when he had episodes, they were significantly disabling.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The veteran's bronchitis, bronchospastic restrictive lung 
disease is rated by the RO under Diagnostic Code 6600.  The 
Board recognizes that the schedular criteria for respiratory 
disabilities were changed effective October 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Thus, the veteran's service-
connected bronchitis must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.

Under the criteria of Diagnostic Code 6600 in effect prior to 
the revision, a 
10 percent disability evaluation was warranted for moderate 
chronic bronchitis with considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  A 
30 percent evaluation was warranted for moderately severe 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction. 38 C.F.R. § 4.97, Code 6600 (1995).  

Under the criteria of Diagnostic Code 6600 as revised, a 100 
percent rating is warranted for pulmonary emphysema or 
chronic obstructive pulmonary disease (COPD) manifested by 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted for pulmonary emphysema or COPD 
manifested by FEV-1 of 40- to 55-percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted for pulmonary emphysema or COPD 
manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  A 10 percent rating is warranted for pulmonary 
emphysema or COPD manifested by FEV-1 of 71- to 80- percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  See 38 C.F.R. § 4.97, Code 6600 
(1999).

Analysis

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
the disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, as here, the VA has 
a statutory duty to assist in the development of evidence 
pertinent to the claim.  The RO sought to obtain all 
pertinent treatment records, and the veteran was afforded 
several VA examinations.  Accordingly, the Board finds that 
the duty to assist has been satisfied.   

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
In this case, the veteran's bronchitis is rated under 
Diagnostic Code 6600.  For the reasons discussed below, the 
Board finds no basis for an evaluation in excess of 10 
percent for bronchitis under either the prior or the revised 
criteria of Diagnostic Code 6600.  

In this regard, the Board first observes the criteria for a 
10 percent rating under the "new" criteria.  A 10 percent 
evaluation is warranted for an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66 to 80 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).  The pulmonary function results to be applied 
for rating purposes are those obtained post therapy, or after 
bronchodilation according to the preambulatory material that 
appeared with the publication of the revised criteria.  61 
Fed. Reg. 46723, 46724 (Sept. 5, 1996).  In reviewing the 
results from the various pulmonary function tests throughout 
the appeal period, the Board has taken the lowest results, 
representing the most severe impairment, in May 1998, and 
notes that such results fall squarely in the criteria 
recognized for a 10 percent evaluation.  Other results in 
1990, 1996, and 1999 reflect lesser impairment and thus would 
not provide the basis for a higher rating.     

The criteria in effect prior to the revision in rating 
respiratory disabilities also do not provide a basis for a 
rating higher than 10 percent.  As noted above, a 10 percent 
rating encompasses moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  Again, the Board 
finds that the disability picture shown by the record 
reflects the 10 percent diagnostic criteria.  The veteran 
testified as to having a daily cough.  This testimony is 
consistent with the 10 percent rating which compensates for a 
considerable cough.  A 30 percent rating is assigned for 
moderately severe bronchitis, with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  While the veteran 
complained of increased dyspnea on exertion during the 1988 
VA examination, the competent medical evidence of record does 
not demonstrate indicate such symptomatology as considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  Following clinical examination in 1988, for 
example, the examiner found minimal residuals associated with 
the service-connected lung disability.  The 1999 examiner 
similarly found no significant pulmonary disability.  
Additionally, no medical evidence has revealed the presence 
of rales.  The examiner in 1999 noted that the veteran had a 
cough that often was longer than recorded in the record.  
Nevertheless, the examiner's opinion was that no significant 
disability resulted.  No medical evidence refers to the 
bronchitis as moderately severe.  For these reasons, the 
Board finds that the veteran's bronchitis is no more than 
moderate in degree. Overall, the criteria for an evaluation 
in excess of 10 percent for the veteran's bronchitis have not 
been met.

The Board also notes that the veteran's service-connected 
disability includes a restrictive component.  Under the 
revised criteria, there are now specific criteria, Diagnostic 
Codes 6840-6845, that apply to the effects of restrictive 
lung disease.  38 C.F.R. § 4.97.  A rating of 10 percent and 
30 percent under these diagnostic criteria is the same as 
that cited under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(1999).  As discussed above, the results of pulmonary 
function testing do not justify a rating in excess of 10 
percent.  

Ratings under Diagnostic Codes 6600 to 6817, and 6822 through 
6847, are not to be combined with each other.  38 C.F.R. § 
4.96.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.  The 
Board in the instant appeal does not find that the overall 
disability picture warrants elevation to the next higher 
evaluation.  Rather, the predominant disability picture is 
bronchitis, compensated at a rate of 10 percent for moderate 
disability.  The "restrictive" component of the service-
connected disorder is not shown to be productive of 
significant disability in light of the examiner's comments.  
For example, the examiner in January 1996 stated that there 
was a "suggestion" of a restrictive ventilatory pattern only.  
In 1998, the restrictive disease was described as "mild."  
Similarly, the 1999 examiner, while noting the restrictive 
variation of the veteran's respiratory disease also concluded 
that the veteran did not seem to have significant pulmonary 
disability.  In sum, the severity of the overall disability 
picture is not such that elevation is appropriate.  

For all the reasons described above, a rating in excess of 10 
percent is not warranted.   

Additional Matter

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did set forth what criteria 
were necessary for a higher rating, and the veteran had the 
opportunity to present evidence as well as testimony at a 
hearing with regard to the pertinent criteria.  Additionally, 
for the reasons discussed previously, a rating higher than 10 
percent is not warranted at any time after service 
separation, and the Board finds that the 10 percent rating 
properly commences as of the grant of service connection, 
August 1, 1988.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   
With respect to this case, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The veteran was 
provided with the text of the criteria for an extraschedular 
rating in the supplemental statement of the case dated in 
August 1998.  The RO did not choose to refer the issue for 
extraschedular consideration.   

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's 
bronchitis, bronchospastic restrictive lung disease is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  The record 
does not reflect frequent periods of hospitalization because 
of his service-connected disability, or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment. 

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
bronchitis, bronchospastic restrictive lung disease.   






ORDER

An evaluation in excess of 10 percent for bronchitis, 
bronchospastic restrictive lung disease is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 


